Citation Nr: 9907403	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-07 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to a rating greater than 70 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 VA RO rating decision 
which granted service connection and assigned a 10 percent 
evaluation for PTSD.  Following an April 1996 RO hearing, the 
veteran's PTSD evaluation was increased to 50 percent.  A 
July 1998 RO rating decision increased the PTSD evaluation to 
70 percent.  The veteran appeals for a higher evaluation.  


FINDING OF FACT

The veteran's PTSD results in demonstrable inability to 
obtain or retain employment; the PTSD symptoms result in 
total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.132, Code 9411 (1996); 38 C.F.R. § 4.130, Code 9411 
(1998).








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from January 
1968 to January 1970, including combat infantry service in 
Vietnam.  He was wounded in action and was awarded the Purple 
Heart medal.  Service medical records are negative for a 
psychiatric condition.  [Besides PTSD, service connection is 
currently in effect for residuals of shell fragment wounds of 
the left wrist, left elbow, and left upper back, and for left 
ear hearing loss.]

VA outpatient treatment notes dated May 1990 show that the 
veteran was seen complaining of a depressed mood, sleep 
disturbance, decreased appetite, and feelings of 
hopelessness.  He reported that he lost his job recently and 
was unable to find other employment.  No prior psychiatric 
history was noted.  He related a past history of alcohol and 
polysubstance abuse with sobriety since 1984.  The examiner 
noted that the veteran presented a flat affect and depressed 
mood.  The diagnosis was adjustment disorder with depressed 
mood vs. major depression.  

February 1995 VA outpatient treatment records show that the 
veteran reported increased stress, insomnia, flashbacks, 
nightmares, and suicidal ideation.  He reported that he was 
employed as a certified substance abuse counselor but was on 
sick leave due to back surgery.  No evidence of psychosis or 
thought disorder was noted.  The diagnostic impression was 
PTSD.  

The veteran filed his original claim for service connection 
for PTSD in February 1995.  

In a statement dated June 1995, Susan Hill, a social worker 
at the VA Medical Center (VAMC), indicated that the veteran 
had attended the VA clinic on a weekly basis since April 
1995.  She indicated that he received treatment for PTSD and 
depression which were exacerbated by a poor response to back 
surgery.  

In a July 1995 statement, the veteran described several 
combat-related stressors.  He said that as a result of his 
experiences in Vietnam he was introverted and quiet.  He 
stated that he regularly had flashbacks and nightmares about 
Vietnam and that he experienced startle response.  He stated 
he had been unable to sustain intimate relationships with 
women and described himself as a loner who isolated himself 
from others.  

On VA examination in July 1995, the veteran reported his 
experiences in combat during service in Vietnam.  He reported 
combat-related intrusive thoughts with flashbacks and 
nightmares.  He stated that the frequency of these symptoms 
fluctuated depending on the degree of life stressors and his 
emotional state of mind.  He indicated that he had periods of 
severe depression, loneliness and anxiety.  The veteran 
reported that he preferred to avoid people and was basically 
a loner.  He stated that he became nervous and anxious in 
crowded situations.  He indicated that despite all of these 
symptoms he managed to work after his return from service; 
however, since February 1995, he had been unable to work due 
to physical disabilities related to a back injury and 
subsequent surgeries.  The veteran stated that job and 
education were the only two things that helped him cope with 
PTSD symptoms.  On examination, he was found to be alert and 
oriented times three.  His speech was normal and his affect 
was slightly anxious, but pleasant.  Mood was observed to be 
dysphoric.  No evidence of suicidal or homicidal ideation was 
noted.  Thoughts were organized and relevant without evidence 
of delusions or hallucinations.  The diagnoses were PTSD, 
combat-related, chronic, moderate; and past history of 
alcohol dependence.  Physical conditions were noted to 
include status post back injury, status post injury to left 
wrist and left arm, and perforated left eardrum.  The Global 
Assessment of Functioning (GAF) score was 55.  

In an August 1995 rating decision, the RO granted service 
connection for PTSD, with a 10 percent evaluation.  

During an April 1996 RO hearing, the veteran related his 
history of nightmares and flashbacks about Vietnam.  He 
testified that he was socially isolated and was unable to 
maintain meaningful relationships as a result of PTSD.  He 
indicated that he was unable to work due to extreme back pain 
and that he had been hospitalized following a suicide attempt 
in July 1995.  

In a statement dated in April 1996, a psychiatrist and a 
psyhologist at the VAMC, C.A. Morgan, III, M.D. and Maria 
Goldstein, Psy.D., indicated that the veteran was under 
treatment for PTSD caused by his military experiences in 
Vietnam, and that he received weekly group psychotherapy.  
They stated that evaluations of the veteran revealed that his 
PTSD was chronic and severe.  They said that his condition 
had reached a level of severity that made him unable to work 
full-time.  They stated that his PTSD caused him considerable 
difficulties in his everyday life through symptoms of 
anxiety, flashbacks, increased startle, nightmares, intrusive 
memories of the war experience, avoidance, and panic attacks.  
They described his prognosis as guarded.  

In an April 1996 decision, the RO hearing officer determined 
that the veteran was entitled to an increased evaluation of 
50 percent for his service-connected PTSD.  

On VA examination in July 1998, the veteran reported 
increased symptoms of anxiety and sleep disorder.  He related 
that he was currently unemployed due to his inability to 
manage his anxiety when working as a drug abuse counselor.  
He stated that he had no friends, interests, or hobbies.  He 
reported that he provided care for his aging and ailing 
father.  On examination, he became tearful when describing 
his symptoms and wartime memories.  The examiner noted that 
his level of anxiety was quite pronounced.  No other signs of 
serious psychopathology were noted.  The diagnosis was PTSD, 
chronic and severe.  Physical conditions were noted to 
include back pain.  The current GAF score was 40, with 43 
being the highest in the previous year.  The examiner noted 
that the veteran continued to suffer from PTSD at an 
increased level of symptom severity.  Current medication did 
little to improve his sleep disorder and group therapy had 
not succeeded in diminishing his symptoms.  His prognosis was 
described as poor.  

In July 1998, the RO increased the evaluation of the 
veteran's service-connected PTSD to 70 percent.  

II.  Analysis

The veteran's claim for a rating higher than 70 percent for 
PTSD is well grounded, meaning plausible.  The file shows 
that the RO has properly developed the evidence, and there is 
no further VA duty to assist the veteran with his claim.  
38 U.S.C.A. § 5107 (a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

During the course of the veteran's appeal, the regulations 
pertaining to evaluating psychiatric disabilities were 
revised, effective November 7, 1996.  As the veteran's claim 
for a higher rating for PTSD was pending when the regulations 
changed, either the prior or current rating criteria may 
apply, whichever are most favorable to the veteran.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1990).  

The veteran's PTSD was initially evaluated under 38 C.F.R. 
§ 4.132, Code 9411 (effective prior to November 7, 1996).  
This code provides that a 70 percent rating is assigned when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and there are 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain and 
retain employment.  A 100 percent evaluation requires that 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; demonstrably unable to obtain or retain 
employment.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
(holding that the criteria in 38 C.F.R. § 4.132, Diagnostic 
Code 9411, for a 100 percent rating were each independent 
bases for granting a 100 percent rating).

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130, Code 9411 
(1998).  The new rating criteria provide that a 70 percent 
rating is assigned when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The veteran has received regular outpatient treatment for his 
PTSD.  His VA treating psychiatrist and psychologist stated 
in 1996 that his condition had reached a level of severity 
that made him unable to work full-time.  At the 1998 VA 
examination, the veteran said he continued to be unemployed 
due to an inability to manage his anxiety when on the job.  
He indicated that he was socially withdrawn and had 
difficulty establishing and maintaining relationships.  The 
diagnosis was chronic and severe PTSD.  A GAF score of 40 was 
assigned, which is consistent with inability to work due to 
psychiatric symptoms.

The Board notes that there is evidence that, initially, the 
veteran was unable to work due to back problems following two 
surgeries.  However, more recent evidence suggests that his 
PTSD symptoms have worsened and that PTSD alone (with 
exclusion of non-service-connected back problems) now 
precludes him from pursuing gainful employment.  Under the 
old rating criteria, PTSD results in demonstable inability to 
obtain or retain employment, and such supports a 100 percent 
rating.  38 C.F.R. § 4.132, Code 9411 (1996).  Under the new 
rating criteria, PTSD results in total occupational and 
social impairment, and such also is to be rated 100 percent.  
38 C.F.R. § 4.130, Code 9411 (1998).  

With application of the benefit- of-the-doubt rule (38 
U.S.C.A. § 5107(b)), a higher rating of 100 percent for PTSD 
is warranted.  


ORDER

A higher rating of 100 percent for PTSD is granted.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


